The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment filed on 8-29-2022 is acknowledged. Claims 1, 6-7, 9, 11 and 34-35 have been amended. Claims 1, 6-7, 9-15 and 30-37 are pending and currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 10-17-2022 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections Withdrawn
	The objection to claim 1 for reciting claim language drawn to non-elected inventions is withdrawn in light of the amendment thereto.

Claim Rejections Withdrawn
The provisional rejection of claims 1, 6-7, 9, 11-12, 14 and 30-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6 and 8-12 of copending Application No. 15/837,256 (reference application) is withdrawn in light of the abandonment of the reference application.
The provisional rejection of claims 1, 6-7, 9-15 and 30-37 on the ground of nonstatutory double patenting as being unpatentable over claims 130-133, 135-136, 138, 140-142, 145-146, 148-149 and 1515-154 of copending Application No. 17/129,376 (reference application) is withdrawn in light of Applicant’s traversal.
The rejection of claims 1, 6-7, 9-15 and 30-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-5 of U.S. Patent No. 10,130,688 is withdrawn in light of Applicant’s traversal.

Claim Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claim 1, 6-7, 9, 11-12, 14 and 30-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-6 of U.S. Patent No. 9,090,691 is maintained for reasons of record.
Applicant argues:
1.  The instant claims require that the variant Cholix polypeptide be truncated at its C-terminus at a residue within domain 1b (i.e. residues 387-425 of SEQ ID NO:1) and the patented claims are limited to polypeptides comprising residues 1-386 of SEQ ID NO:1.
Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, as acknowledged by Applicant, the instant claims are limited to variant Cholix polypeptides consisting of domain Ia and domain II (i.e. residues 1-386 of SEQ ID NO:1). Given the closed language said the claimed variant Cholix polypeptides do not contain any other residues.

As outlined previously, although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets are drawn to conjugates comprising Cholix toxin. It is deemed that the sequences of the Cholix toxins of the reference application fall within the broadly defined Cholix toxin recited in the instant claims. Moreover, the reference application clearly discloses that IL-10 is deemed to be a “therapeutic cargo”. Moreover, while the Mrsny et al. doesn’t explicitly disclose the sequence of IL-10 it is deemed an inherent characteristic. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Additionally, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

The rejection of claims 1, 6-7, 9-15 and 30-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12, 14-16 and 20 of U.S. Patent No. 10,617,767 is maintained for reasons of record.
Applicant argues:
1.  The instant claims require that the variant Cholix polypeptide be truncated at its C-terminus at a residue within domain 1b (i.e. residues 387-425 of SEQ ID NO:1) and the patented claims are limited to polypeptides truncated at amino residue Ala386.

Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, as acknowledged by Applicant, the instant claims are limited to variant Cholix polypeptides consisting of domain Ia and domain II (i.e. residues 1-386 of SEQ ID NO:1). Given the closed language said the claimed variant Cholix polypeptides do not contain any other residues.

As outlined previously, although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets are drawn to conjugates comprising Cholix toxin. It is deemed that the sequences of the Cholix toxins of the reference application fall within the broadly defined Cholix toxin recited in the instant claims. Moreover, the reference application clearly discloses that IL-10 is deemed to be a “therapeutic cargo”. Moreover, while the Mrsny et al. doesn’t explicitly disclose the sequence of IL-10 it is deemed an inherent characteristic. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Additionally, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

The rejection of claims 1, 6-7, 9-15 and 30-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,246,915. 
Applicant argues:
1.  The instant claims require that the variant Cholix polypeptide be truncated at its C-terminus at a residue within domain 1b (i.e. residues 387-425 of SEQ ID NO:1) and the patented claims are limited to variant forms of the Cholix polypeptide of SEQ ID NO:1 that lacks domain III and 1b loop.
Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, as acknowledged by Applicant, the instant claims are limited to variant Cholix polypeptides consisting of domain Ia and domain II (i.e. residues 1-386 of SEQ ID NO:1). Given the closed language said the claimed variant Cholix polypeptides do not contain any other residues.

As outlined previously, although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets are drawn to conjugates comprising Cholix toxin. It is deemed that the sequences of the Cholix toxins of the reference application fall within the broadly defined Cholix toxin recited in the instant claims. Moreover, the reference application clearly discloses that IL-10 is deemed to be a “therapeutic cargo” as well as the its sequence and the means of coupling said cargo to the Cholix toxin.

The rejection of claims 1, 6-7, 9-15 and 30-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 3-4 and 7-8 of U.S. Patent No. 10,799,565 is maintained for reasons of record.
Applicant argues:
1.  The instant claims require that the variant Cholix polypeptide be truncated at its C-terminus at a residue within domain 1b (i.e. residues 387-425 of SEQ ID NO:1) and the patented claims are limited to variant forms of the Cholix polypeptide of SEQ ID NO:1 that lacks domain III and 1b loop.
Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, as acknowledged by Applicant, the instant claims are limited to variant Cholix polypeptides consisting of domain Ia and domain II (i.e. residues 1-386 of SEQ ID NO:1). Given the closed language said the claimed variant Cholix polypeptides do not contain any other residues.

As outlined previously, although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets are drawn to conjugates comprising Cholix toxin. It is deemed that the sequences of the Cholix toxins of the reference application fall within the broadly defined Cholix toxin recited in the instant claims. Moreover, the reference application clearly discloses that IL-10 is deemed to be a “therapeutic cargo” as well as the its sequence and the means of coupling said cargo to the Cholix toxin.
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1, 6-7, 9, 11-12, 14 and 30-35 under 35 U.S.C. 102(a)(1) as being anticipated by Mrsny et al. (U.S. Patent 9,090,691 – IDS 3-19-2021) is maintained for reasons of record.
Applicant argues:
1.  The cited reference doesn’t disclose a variant of the Cholix polypeptide truncated at its C-terminus at an amino acid residue within domain Ib but rather discloses a Cholix with amino acids 1-386 or a deletion in domain III.
2.  The cited reference doesn’t disclose interleukin 10.

Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, the instant claims are limited to variant Cholix polypeptides consisting of domain Ia and domain II (i.e. residues 1-386 of SEQ ID NO:1). Given the closed language said the claimed variant Cholix polypeptides do not contain any other residues.
	With regard to Point 2, the reference clearly discloses that any interleukin can be conjugated to the modified Cholix (see column 9, lines 21-22 and claim 6)


Mrsny et al. disclose constructs comprising a modified Cholix toxin and a biologically active cargo (see column 6, line 66 to column 7, line 2). Mrsny et al. further disclose that their modified Cholix toxins are derived from the 634 amino acid protein sequence of the mature Cholix (see column 6, lines, 52-55); that the “biologically active cargo” can be any interleukin (see column 9, lines 21-22 and claim 6); that said “biologically active cargo” can be joined to the construct either covalently or non-covalently (see column 7, lines17-19); that said construct can comprise a cleavable linker (see column 7, lines 14-31) or a non-cleavable linker (see column 7, lines 45-46); that said constructs can be formulated for oral administration (see column 5, lines 54-55) and that they can be combined with a pharmaceutically acceptable carrier (see column 6, lines 1-3 and column 11, lines 11-31). Given that the disclosed modified Cholix toxin is based on the same mature protein as those of the rejected claims and there is no constraint as to the sequence of the claimed Cholix toxin, it is deemed that the sequences of the Cholix toxins of the cited reference fall are encompassed by the Cholix toxins of the instant claims. Moreover, while the Mrsny et al. doesn’t explicitly disclose the sequence of IL-10 it is deemed an inherent characteristic. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Additionally, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Consequently, Mrsny et al. anticipates all the limitations of the rejected claims.

Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        December 1, 2022